
	
		I
		112th CONGRESS
		2d Session
		H. R. 5615
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Himes (for
			 himself and Mr. Murphy of Connecticut)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 4 of the United States Code to limit the
		  extent to which States may tax the compensation earned by nonresident
		  telecommuters.
	
	
		1.Short titleThis Act may be cited as the
			 Telecommuter Tax Fairness Act of
			 2012.
		2.Limitation on
			 State taxation of compensation earned by nonresident telecommuters
			(a)In
			 generalChapter 4 of title 4, United States Code, is amended by
			 adding at the end the following new section:
				
					127.Limitation on
				State taxation of compensation earned by nonresident telecommuters
						(a)In
				generalIn applying its income tax laws to the compensation of a
				nonresident individual, a State may deem such nonresident individual to be
				present in or working in such State for any period of time only if such
				nonresident individual is physically present in such State for such period and
				such State may not impose nonresident income taxes on such compensation with
				respect to any period of time when such nonresident individual is physically
				present in another State.
						(b)Determination of
				physical presenceFor purposes of determining physical presence,
				no State may deem a nonresident individual to be present in or working in such
				State on the grounds that—
							(1)such nonresident
				individual is present at or working at home for convenience, or
							(2)such nonresident
				individual’s work at home or office at home fails any convenience of the
				employer test or any similar test.
							(c)Determination of
				periods of time with respect to which compensation is paidFor
				purposes of determining the periods of time with respect to which compensation
				is paid, no State may deem a period of time during which a nonresident
				individual is physically present in another State and performing certain tasks
				in such other State to be—
							(1)time that is not
				normal work time unless such individual’s employer deems such period to be time
				that is not normal work time,
							(2)nonworking time
				unless such individual’s employer deems such period to be nonworking time,
				or
							(3)time with respect
				to which no compensation is paid unless such individual’s employer deems such
				period to be time with respect to which no compensation is paid.
							(d)DefinitionsAs
				used in this section—
							(1)StateThe
				term State means each of the several States (or any subdivision
				thereof), the District of Columbia, and any territory or possession of the
				United States.
							(2)Income
				taxThe term income tax has the meaning given such
				term by section 110(c).
							(3)Income tax
				lawsThe term income tax laws includes any statutes,
				regulations, administrative practices, administrative interpretations, and
				judicial decisions.
							(4)Nonresident
				individualThe term nonresident individual means an
				individual who is not a resident of the State applying its income tax laws to
				such individual.
							(5)EmployeeThe
				term employee means an employee as defined by the State in which
				the nonresident individual is physically present and performing personal
				services for compensation.
							(6)EmployerThe
				term employer means the person having control of the payment of an
				individual’s compensation.
							(7)CompensationThe
				term compensation means the salary, wages, or other remuneration
				earned by an individual for personal services performed as an employee or as an
				independent contractor.
							(e)No
				inferenceNothing in this section shall be construed as bearing
				on—
							(1)any tax laws other
				than income tax laws,
							(2)the taxation of
				corporations, partnerships, trusts, estates, limited liability companies, or
				other entities, organizations, or persons other than nonresident individuals in
				their capacities as employees or independent contractors,
							(3)the taxation of
				individuals in their capacities as shareholders, partners, trust and estate
				beneficiaries, members or managers of limited liability companies, or in any
				similar capacities, and
							(4)the income
				taxation of dividends, interest, annuities, rents, royalties, or other forms of
				unearned
				income.
							.
			(b)Clerical
			 amendmentThe table of sections of such chapter 4 is amended by
			 adding at the end the following new item:
				
					
						127. Limitation on State taxation of
				compensation earned by nonresident
				telecommuters.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
